Respondent, pursuant to section 580.5 of the Rules of Procedure of the Court on the Judiciary (22 NYCRR 580.5), moves for an order directing that counsel to the court clarify the charges filed against respondent by furnishing a bill of particulars.
Counsel to the court, in response to respondent’s motion, has furnished respondent with sufficient information and documentation to enable respondent to answer the charges. No further clarification is necessary at this time.
Counsel to the court has undertaken to furnish respondent, prior to trial, with copies of prior statements given by such persons as may be called as witnesses and to make available to respondent, for inspection prior to trial, all exhibits which will be offered in evidence. Almost all of the documents to be offered in evidence have already been turned, over to respondent.
Accordingly, the motion is in all respects denied. Respondent is granted an enlargement of time to answer the charges for a period of 10 days after service upon him of a copy of this memorandum decision, which constitutes the order of this court.
*1056Presiding Officer Birns and Judges Suozzi, Cohalan, Jr., Moule and Cardamons concur.
Dated: May 4, 1978
Harold Birns (Signed) Harold Birns
Presiding Officer, Court on the Judiciary
Hyman W. Gamso (Signed) Clerk of the Court on the Judiciary